RODGERS, Presiding Justice.
The appellant Andrew Charles Ferguson, a Negro boy seventeen years of age, was indicted by the Grand Jury of Lowndes County, Mississippi, with having raped a white female college student. The defendant admitted that he had sexual intercourse with the prosecuting witness, but contended that the intercourse was had with the consent of the prosecutrix. The testimony introduced by the State showed that the defendant and two other Negro boys were *446armed with firearms and that they threatened to take the life of the prosecutrix and two other young girls, so that the prosecu-trix was compelled to submit to the unwanted caresses of the defendant. This is a companion case to the case of Fields v. State, No. 47,801, decided by this Court on March 25, 1974, 293 So.2d 430 in which the sordid detailed facts are set out; therefore, it is not necessary to repeat them in this opinion.
The appellant has suggested several grounds on which he believes the judgment of the trial court should be reversed. We are of the opinion, however, that the issue of “consent to sexual intercourse” was for the jury to determine. The jury, after having heard the testimony, found the defendant guilty of rape. We find no error in the record in this case, and since there is ample evidence in the record to sustain the verdict, the judgment of the trial court should be and is hereby affirmed.
Affirmed.
All Justices concur.